Title: To Benjamin Franklin from [Joshua Steele], 18 October 1778
From: Steele, Joshua
To: Franklin, Benjamin


Dear Sir,
London 18th Octr. 1778
This comes, thro’ the favour of a Foreign Minister, from a Friend, that loves, esteems and honours you, as a Man, a Philosopher, and a Patriot; But who, while his Country is under the sway of Ignorance and Malevolence, dares not to put his Name to a mere philosophic letter; lest, by miscarriage and misconstruction, it should be voted into a treasonable Correspondence.
The purport of it is principally to send you a few sheets in Folio, lately published by the Society of Arts, under the Title of A Register of the Premiums and Bounties bestowed by the Society etc. which work was chiefly owing to the Assiduity of a Mr. Steele, who was the proposer, and also Chairman of the Committee intrusted with the Execution, the same, who was the Author of a philological Essay in Quarto, which I sent you about three years ago thro’ the means of your old female Friend of Craven Street. This Register, I must own, is not sent to you by the Society at large, but by your Friends, and Men of Honour, who know you are intitled thereto as a perpetual Member, and who do not see any particular Clause in the Capture, Prohibitory, or, as I may say, in the Amputation Act, that should restrain them from giving you these Philosophical Rights.
By this same opportunity, I send you a Pamphlet just come out, called the West India Merchant, collected from the public papers of two years past, and mostly written, as I have heard, by the Author of a Dialogue, published about twelve years ago, on the subject of the dispute with America: but, I understand, other Gentlemen also of those Colonies have been concerned in this and the like Publications. Indeed, the case of the West India Planters, during this unhappy dispute, is so truly pityable, that I cannot avoid going a little out of my way to observe, that it would well become the Humanity of your Countrymen, (whose procedures shew they have not yet renounced that Virtue) notwithstanding their provocation, to turn the force of their Naval Arms some other way; You are well enough acquainted with the narrow Conceptions of the great Vulgar in this Country, to know that the Interests of no Man, or Body of Men, are regarded by the governing Powers, whose Faces are not well known at Court, and whose Connections are not strong in Borroughs or Counties; This not being the case of the Proprietors of those poor defenceless Islands, Their Masters have not shewn the least sense of Feeling for all the Losses the Planters have suffered by the American Privateers; Therefore, tho’ you might think yourselves, not only justified, but obliged in policy, to wound this Country thro’ the sides of the Sugar Colonists, you have failed, so far, in that point, that the governing powers here are as insensible of those wounds, as they are of having destroyed the Grandeur and prosperity of the British Empire; a Mischief, which they will never be thoroughly sensible of, till, by a total failure in the Exchequer, they will find they are thoroughly undone.
Neither has the with-holding the Lumber and Provisions of N. America, however distressing to the Islands, wrought any Effect on the generality of this unfeeling Administration, or their Adherents; on the Contrary, it has given rise to a new and Lucrative branch of Trade, and thereby purchased a new sett of Abettors of an absurd and infamous policy; which exists by an Endeavour to furnish a scanty supply of those Commodities at an advance of above an hundred per Cent: on which Occasion, I have heard many of the planters, particularly those of Barbados and the old Islands, say, that there is nothing next to a Peace, they so ardently wish for as some species of Flag of Truce Neutrality, however limited, whereby they might be supplied with Lumber and provisions as heretofore, in fair Exchange for their produce; and if they could have any ground to hope, the united States would, on their part, consent to such a Cartel Treaty, they would employ all their Force to obtain a license from Parliament to negociate it. Whoever is divested of the disgracefull passions of Pride and revengefull Resentment, must see that such a friendly Communication, tho’ within eversuch narrow bounds, might be the happy Means of bringing about the most natural, most profitable and firmest Connection, by the mutual Benefits of Commerce and brotherly Affection.
If there should be any West India Planters or Merchants, under Ministerial Influence, so rash and Imprudent as to do Acts that might provoke Reprisals; it will be but reasonable to make Allowance for a few deluded Fools, and not to impute their Rashness to a whole Community; And tho’ our Masters, on this Side, should continue to be both unjust and unfeeling, it is to be hoped, that in all Events the rising Republic will not forget their Relation in Blood to those poor Islanders, so far, as, on any occasion, to abandon them to depredation, or to the dominion of any foreign power. I am, dear Sir, with the most perfect Respect and affection, Your very humble Servant,
A Sincere Patriot.
His Excellcy B. Franklin Esqr
 
Endorsed: Supposed Mr Steele 18. Oct. 1778.
